FILED
                           NOT FOR PUBLICATION
                                                                              MAY 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERRANCE TERAN,                                  No.   19-35784

              Plaintiff-Appellant,               D.C. No. 3:18-cv-00042-TMB

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                             Submitted May 13, 2022**
                               Pasadena, California

Before: IKUTA, NGUYEN, and OWENS, Circuit Judges.

      Terrance Teran appeals the district court’s decision affirming the Social

Security Administration (SSA) Commissioner’s denial of Teran’s disability claim.

We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s order

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, and “will disturb the denial of benefits only if the decision contains legal

error or is not supported by substantial evidence.” Ford v. Saul, 950 F.3d 1141,

1154 (9th Cir. 2020) (citation and internal quotation marks omitted).

      We reject Teran’s argument that the Administrative Law Judge (ALJ) failed

to recognize that the period from January 2008 to December 2008 (during which

time Teran was engaged in substantial gainful activity) constituted a trial work

period. A trial work period cannot begin before the month in which the claimant

files an application for benefits, see 20 C.F.R. § 404.1592(e), and Teran applied for

benefits in 2014.

      Nor did the ALJ err in rejecting Teran’s claim that his condition was getting

worse. The ALJ identified specific evidence in the record supporting his

conclusion that Teran’s medical record reflected an upward trend in his condition,

including evidence that Teran: could work and attend school almost immediately

after the alleged disability onset date; had a positive response to medication; could

manage his post-traumatic stress disorder (PTSD) symptoms in public; and had “no

restriction” with respect to activities of daily living, as his mother confirmed. The

ALJ therefore met his burden of “specify[ing] which testimony [he] finds not

credible, and then provid[ing] clear and convincing reasons, supported by evidence




                                           2
in the record, to support that credibility determination.” Brown-Hunter v. Colvin,

806 F.3d 487, 489 (9th Cir. 2015).

      The ALJ’s determination of Teran’s residual functional capacity (RFC) was

supported by substantial evidence. The record indicated that Teran could perform

“simple, routine work” that did not involve extensive public interaction or

teamwork, and the ALJ incorporated this limitation into the RFC. To the extent

Teran alleges that the RFC does not take into account his memory problems and

neurological issues, there is no evidence in the medical record to support his claim

that he has such conditions. Therefore, we reject Teran’s challenge to the ALJ’s

conclusion that there are jobs that exist in significant numbers in the national

economy that Teran has the RFC to perform.1

      AFFIRMED.




      1
        To the extent Teran raises or attempts to raise additional challenges other
than those addressed in this disposition, including his claim that the ALJ failed to
review medical records regarding his 2003 assault, they have been waived or
inadequately briefed.
                                           3